Citation Nr: 0737522	
Decision Date: 11/29/07    Archive Date: 12/06/07

DOCKET NO.  95-12 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fort Harrison, Montana


THE ISSUE

Whether clear and unmistakable error (CUE), as defined by 38 
C.F.R. 3.105(a) (2007), was made in a May 11, 1944 rating 
decision, wherein the M&ROC assigned a 30 percent evaluation 
for dementia praecox, paranoid type.

(The issue of entitlement to an effective date earlier than 
March 14, 2005, for the grant of a 100 percent disability 
evaluation for service-connected schizophrenia, paranoid 
type, is addressed in a separate decision).


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran had active military service from May 1942 to 
April 1943.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal of an August 1995 rating decision 
of the Fort Harrison, Montana Department of Veterans Affairs 
(VA) Medical and Regional Office Center (M&ROC or RO) that 
determined that clear and unmistakable error (CUE) was not 
contained in a May 1944 rating decision that assigned a 30 
percent evaluation for dementia praecox, paranoid type.  

The Board issued a decision on March 11, 2002, that confirmed 
the denial of the claim of CUE and the appellant appealed 
that determination to the United States Court of Appeals for 
Veterans Claims (CAVC or Court).  In January 2004, the CAVC 
granted a Joint Motion for Remand and vacated the March 11, 
2002, Board decision and remanded the case to the Board for 
readjudication and issuance of a new decision.  When this 
matter was last before the Board in December 2004, it was 
remanded to the RO for additional development.  Following the 
completion of that development, the case was returned to the 
Board for appellate review.  

In October 2001, the veteran provided testimony at a 
Videoconference hearing at the M&ROC before a Veterans Law 
Judge of the Board.  In September 2007, the veteran and his 
attorney were advised that the Board no longer employs the 
Veterans Law Judge who conducted the hearing, and was given 
an opportunity for a hearing before another Veterans Law 
Judge.  In October 2007, the veteran, through his attorney, 
declined an additional hearing.  


FINDINGS OF FACT

The veteran has failed to allege any kind of error of fact or 
law in the May 1944 rating decision, that when called to the 
attention of later reviewers, compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.


CONCLUSION OF LAW

A valid claim of CUE in the May 11, 1944 M&ROC rating 
decision has not been presented.  38 U.S.C.A. § 5109A (West 
2002 & Supp. 2007); 38 C.F.R. § 3.105(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As a preliminary matter, the Board notes that the Veterans 
Claims Assistance Act of 2000 (VCAA), as codified at 38 
U.S.C.A. 5102, 5103, 5103A, 5107, was enacted prior to the 
submission of the claim of CUE considered herein.  These laws 
set out specific notice and assistance requirements for VA to 
follow in the development of a claim for VA benefits.  VA 
issued regulations to implement the VCAA as set out in 
38 C.F.R. 3.102, 3.156(a), 3.159 and 3.326(a).  

In Livesay v. Principi, 15 Vet. App. 165 (en banc) (2001), 
however, the CAVC held that the VCAA was not applicable to 
motions alleging CUE in decisions of the Board.  The CAVC has 
also held that the VCAA has no application to claims of CUE 
in prior final rating decisions.  Juarez v. Principi, 16 Vet. 
App. 518, 520-521 (2002); Parker v. Principi, 15 Vet. App. 
407, 412 (2002).  Accordingly, the Board finds that the VCAA 
is not applicable to the current issue of CUE in a decision 
of the RO as a matter of law.

Factual Background

The veteran's service medical records reveal that dementia 
praecox was diagnosed during his period of service.  
Specifically, in November 1942 he attacked a shipmate with a 
monkey wrench, believed he was being persecuted, and that 
"they" were trying to steal his inventions.  Examination 
revealed impulsive and unpredictable behavior, auditory and 
visual hallucinations, and he claimed to be able to predict 
the future.  Insight and judgment were absent, and memory, 
attention, and comprehension were found to be impaired.  It 
was also noted that the veteran was confused at times and 
disoriented, asocial, and preoccupied with his various 
inventions.  It was concluded that he was psychotic, "a 
menace," and was in need of institutional care.  The veteran 
was determined to be unfit for service and was released.  
Service medical records also indicated that the "[p]robable 
future duration" was permanent.  The veteran was discharged 
in April 1943.

In April 1943, the veteran submitted a claim for compensation 
or pension.  He reported having recently been hospitalized at 
the United States Public Health Service.  Another claim was 
submitted in December 1943.

In May 1943, the M&ROC received a notice from the United 
States Public Health Service noting that the veteran was 
discharged from their hospital in May 1943.

The M&ROC subsequently received multiple letters documenting 
that the veteran had been hospitalized while he was still 
enlisted in the service.

In November 1943, a VA Field Examination was conducted.  
Several witnesses were interviewed.  WJB reported knowing the 
veteran since grade school and opined that he was subnormal 
mentally.  He stated that the veteran took twice as long as 
others to complete his work.  He opined that his mind seemed 
better prior to his discharge from the military.  He further 
noted no difference in the veteran's current behavior from 
his behavior prior to enlistment.

OKM, a teacher of the veteran, observed that the veteran 
would not get along if he did not get his way, but would get 
along if he did get his way.  He opined that he "is and has 
been" mentally handicapped.  He opined that if he were fit 
for anything, it would be something of a mechanical nature.  
He opined that the veteran was dangerous to be at large.

DLJ reported instructing the veteran and observing that he 
could not perform tasks that required using his brain, but 
worked fairly well with his hands.  He observed no difference 
in his mental condition prior to and after his time in the 
military.

ASB reported knowing the veteran his entire life.  He 
reported that the veteran "never was all there and was of a 
very mean temperament."  He recalled the veteran going up to 
a person on the street and kicking him in the shins.  He also 
recalled the veteran hurling a rock at his mother.  He 
reported that these actions covered the period when he first 
started school until the time he went into the service.

GG opined that the veteran "was not all there" and was very 
low mentally.  He opined that his temperament was the same 
after service as it was prior to the service.

AF reported being a teacher of the veteran in the fourth, 
fifth, seventh, and eighth grades.  She recalled him having a 
very low I.Q., and that he had a reputation of chasing people 
with knives.  She recalled that he had been an emotional 
problem, always had bad relations with other children, and 
did not get along with the children.  She also recalled that 
he went into a "regular fit" and lost control of himself when 
teased.  She stated that he seemed mechanically inclined.

BK, classmate of the veteran, reported that the veteran was 
"a blank" in school.  He reported that the veteran could do 
things with his hands and that he became very violent when 
aroused.  He opined that he seemed the same as he was prior 
to enlisting in the service.

EGR, another teacher of the veteran opined that the veteran 
was a "moron," but that he was quiet and got along well with 
her.  She reported that he was courteous and polite at 
parties.  However, she also recalled that the veteran later 
"took a shot" at his wife during a disagreement.  She 
indicated that he had difficulty with his schoolwork.

OB reported that children would chase the veteran, causing 
him to lose his temper and become violent.  She recalled that 
he could not read, and could not write legibly.  She opined 
that he was "too dumb to learn."  She opined that he was 
unsafe to be at large.  She noted that his parents would not 
admit that anything was wrong with him.

FC, a hotel employee, stated that the veteran was mentally 
weak, could not follow instructions, and could not handle a 
job as a bellhop.

JD and OK also reported that the veteran was slow mentally.  
OK noted no change in his condition since returning from the 
service.

Review of the veteran's history revealed that he had no 
steady work subsequent to discharge.  His home environment 
was described as good.  It was noted that the veteran had 
been visiting around town and had no trouble mixing with 
others.  It was observed that the veteran had trouble 
relaxing.  It was reported that he did not socialize as much 
as he did in high school; however, it was observed that he 
seemed to be getting along well with the public.

In January 1944, a VA physical examination was conducted.  No 
findings concerning the veteran's mental status were made.

In February 1944, the M&ROC granted service connection for 
dementia praecox, with the assignment of a 70 percent 
evaluation, effective July 13, 1943. The veteran was also 
found to be incompetent.

In May 1944, the Chief Attorney noted that he had arranged 
for another VA examination because the veteran's father had 
asserted that his son did not need a guardian and that both 
the veteran and his father would rather surrender the claim 
for the payment of pension than to have a guardian appointed.  
The results of the field examination are described in the 
following paragraphs.  A similar statement was written into 
the record in April 1944.

In May 1944, another field examination was conducted.  The 
veteran's father opined that the veteran was perfectly 
competent to handle his own affairs.  He also did not want 
his son's name to be published as being incompetent in the 
local public records.

It was noted that the veteran was then currently employed at 
a department store firing a boiler and performing other work 
around the store.  It was also noted that he was getting 
along nicely and had settled down considerably since becoming 
employed.  It was further noted that he was taking care of 
all his own affairs and was spending his own money.  He was 
said to have had few social activities but did go to shows 
and to the skating rink.

LE, manager of the store where the veteran was employed, 
found the veteran to be trustworthy and competent.  He opined 
that the veteran was able to care for his own finances.

JCF reported knowing the veteran for "sometime" and opined 
that he was settling down and could be trusted to spend and 
care for his own money under his father's supervision.

DVP, another manager, reported that the veteran was 
trustworthy, reliable, and could see no reason why he could 
not handle his own funds.  DH, an employee of the store where 
the veteran worked, offered the same information.

RDB, manager of two theaters, reported that the veteran had 
spent time in his projection rooms learning to operate the 
motion picture machine.  He opined that the veteran was 
trustworthy and quite mechanically inclined.  He reported 
having the veteran repair radios for him.  He reported that 
the veteran always handled his own affairs, and concluded 
that he was competent in every way.

Mr. and Mrs. GG reported seeing the veteran every day.  They 
opined that he had settled down considerably since his return 
from the service, and found him to be capable of handling his 
own affairs.

The veteran was not interviewed during the May 1944 field 
examination.

In a May 11, 1944 rating decision, it was indicated that the 
previous February 1944 rating decision was being reconsidered 
pursuant to Department of Veterans Regulation 1201(E) (this 
regulation pertained to the consideration of new and material 
evidence as part of the original claim if submitted within 
the appeal period).  

It was determined that the February 1944 rating decision was 
confirmed and continued with the "[f]ollowing [a]ddition."  
The M&ROC found that the veteran's mental condition had 
materially improved since the previous February 1944 rating 
decision, "causing a decrease in his rating of 70% 1933(S) to 
30% 1933(s) from May 2, 1944 date of report."  He was also 
found to be competent.  A 30 percent evaluation for dementia 
praecox was assigned, effective May 2, 1944.

In November 1948, the M&ROC reduced the rating for dementia 
praecox to noncompensable, as a contemporaneous examination 
had reportedly found the disorder to be in remission.

During the May 1995 local hearing, the veteran submitted an 
informal claim for CUE.  It was generally contended that the 
M&ROC erred in its "reduction of his benefits" from 70 
percent to 30 percent. Tr., p. 1.

The veteran's spouse appeared to contend that the reduction 
was a violation of federal statutes, rules, and regulations.  
Tr., p. 8.  She cited to a variety of statutes, but made no 
specific contention at this point as to the error being 
alleged.  Tr., pp. 8-9.

It was later contended that the M&ROC's reduction of the 
evaluation of dementia praecox in May 1944 was erroneous 
because the evidence did not establish that such a reduction 
was warranted.  In particular, it was contended that the May 
1944 rating decision was based on a May 1944 field 
examination that was contradicted by the previous November 
1943 field examination and by the results of the January 1944 
VA examination that supported that he was incompetent.  In 
addition, it was noted that the veteran was not even present 
at the May 1944 field examination.  In general, it was 
contended that VA failed to consider the best interests of 
the veteran when it reduced his disabilities.  Tr., p. 10.

In April 1995 the M&ROC received lay statements from people 
who knew the veteran, and opined, in pertinent part, that the 
veteran was unable to hold a job following his discharge from 
service and that he was cared for by his parents.

In June 1995 the veteran submitted a claim of CUE in the 
M&ROC's reduction of his disability rating in May 1944.

Submitted with this claim was a typewritten memorandum 
outlining various contentions.  In general, it was contended 
that the decision to reduce the rating of the veteran's 
dementia praecox should be reversed because such a decision 
was clearly erroneous; because the Chief Attorney and the 
veteran's father colluded to deny the veteran benefits that 
were due him; and because the actions of the rating board 
were arbitrary, capricious, an abuse of discretion, and not 
in accordance with the law.

It was specifically contended that the January 1944 VA 
examination and first social survey established that the 
veteran was incompetent, and that the second social survey 
upon which the reduction was predicated was orchestrated by 
the veteran's father, and that it did not include an 
interview with the veteran, as he was "conspicuously absent."  
It was contended that the reduction of the rating to 30 
percent based on the second social survey denied the veteran 
due process of law.

It was also contended that the reduction was clearly 
erroneous based on an incomplete social survey for which the 
veteran was not even present; there was no psychological 
reexamination prior to reduction; and there was a complete 
disregard of the total record of medical information and 
previous social survey.

It was further contended that the second social survey did 
not constitute psychological evidence of sustained and 
material improvement as was allegedly required by the rating 
code.  Submitted with this statement was a copy of the 1933 
Schedule of Ratings for Neuropsychiatric Disabilities, which 
was the basis of the evaluation of the veteran's dementia 
praecox in the May 1944 rating decision.

In August 1995 the M&ROC denied the claim of CUE.  A notice 
of disagreement (NOD) was submitted by the veteran's spouse 
(together with the veteran's Power of Attorney) in which it 
was generally contended that the reduction of the evaluation 
was unlawful and must be restored.  It was also contended 
that all of the VA decisions since the veteran's discharge 
were wrong.  She generally accused the "Regional Rating Board 
Officers [of participating] in a collaborative conspiracy to 
deceive and defraud [the veteran] of his Fifth Amendment 
Property Interest Rights to Service Connected PERMANENT-Total 
"NERVOUS CONDITIONS.""  It was further alleged that this 
rating board used the "Secret Adjudication Manual M21-1" to 
punish the veteran by reducing his rating.

The veteran's spouse also contended that unlawful due process 
violations were executed through the M&ROC's "total 
disregard" of 38 C.F.R. §§ 4.1, 4.16, 3.344, 4.18, 4.6, 
3.307, 3.326, 4.40, and 3.303 (1988).

In September 1995, the veteran's spouse submitted a lengthy 
lay statement in which she appeared to initially contend that 
CUE was committed due to the fact of the veteran's 
unemployability at the time of the reduction.  She then 
contended that unlawful references were made to the 1933 
Diagnostic Code.  She then went on to generally refer to 
examples of other alleged misdeeds committed by VA, including 
the Board.

In one apparent indirect reference to CUE, the veteran's 
spouse asserted that the decision to reduce the rating of the 
veteran's psychiatric disorder should be reversed because the 
Chief Attorney and the veteran's father had colluded to deny 
the veteran his benefits.  She generally contended that the 
reduction was arbitrary, capricious, an abuse of discretion, 
and not in accordance with the law.  Similar contentions were 
made by the veteran's spouse in October 1995.  She again 
generally cited to a variety of laws and case law in support 
of her contentions.

Various other general assertions of the nature described 
above were subsequently submitted on multiple occasions by 
the veteran's spouse.  Additional lay statements were also 
received in June 1999 discussing the veteran's employability.

In July 1999, the veteran's spouse reiterated some CUE 
assertions.  She contended that the reduction was erroneous 
because it was based on an incomplete social survey, no 
psychological reexamination, and complete disregard of the 
total record of medical information, including the previous 
social survey.  She subsequently contended that the rating 
reduction was an unlawful violation of 38 C.F.R. §§ 4.40, 
4.45, and 38 U.S.C.A. § 7104.

In October 2000, the veteran's spouse submitted a lengthy 
typewritten document in which she attempted to set out a 
variety of assertions. With respect to CUE, she appeared to 
contend that the M&ROC's reduction was unlawful and 
unconstitutional because it constituted cruel and unusual 
punishment.

She further contended that civil and criminal actions were 
committed by the M&ROC in its conspiring to deceive and 
defraud the veteran through "ruthless, malicious, intentional 
and repetitious violations of RULES AND REGULATIONS for more 
than 50 years in the commissions of cruel and painful "CLEAR 
AND UNMISTAKABLE ERRORS" with conspiracy of Silence on the 
"EQUITABLE RELIEF DOCTRINE", 38 U.S.C. Section 210 
(c)(2)(3)."

The veteran's spouse contended that his employment history 
established that he met the requirements of unemployability 
as set forth in 38 C.F.R. § 4.18 since his discharge from 
service.  She contended that there was no plausible basis for 
the RO not to find that the veteran was not at least 70 
percent disabled.

The veteran's spouse went on to contend that the reduction of 
his rating for schizophrenia should be reversed because the 
reduction was arbitrary, capricious, an abuse of discretion, 
and not in accordance with the law.  She also contended that 
CUE was committed through willful and intentional violations 
of rules and regulations.

She appeared to contend that CUE was committed through the 
reduction of the 70 percent rating without affording a 
personal hearing and without scheduling a VA mental 
examination first.  She also appeared to imply that the M&ROC 
had violated 38 U.S.C.A. §§ 1155, "7104(a)(c)(d)(I)" and 38 
C.F.R. §§ 4.40 and 4.45 in reducing the evaluation.

The veteran's spouse also appeared to contend that the M&ROC 
did not consider all evidence of record prior to reducing the 
rating, as was required by law.  She cited to Schafrath v. 
Derwinski, 1 Vet. App. 580 (1991) as well as other decisions 
in support of this proposition.

In October 2001 a hearing was held before the Board.  During 
this hearing the veteran's spouse contended that the veteran 
was unable to work due to his schizophrenia after his 
discharge from the military, and indicated that the M&ROC's 
decision to reduce the rating for this disability was in 
error.  Tr., p. 4.

Criteria

The Board notes that under 38 C.F.R. §§ 3.104(a) and 3.105(a) 
(2001), taken together, a rating action is final and binding 
in the absence of clear and unmistakable error.  A decision 
which constitutes a reversal of a prior decision on the 
grounds of clear and unmistakable error has the same effect 
as if the corrected decision had been made on the date of the 
reversed decision.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.105(a).

VA regulations provide that "previous determinations which 
are final and 
Binding...will be accepted as correct in the absence of clear 
and unmistakable error."  38 C.F.R. § 3.105(a). Where 
evidence establishes such error, the prior decision will be 
reversed or amended.  Id.

In Russell v. Principi, 3 Vet. App. 310, 313-14 (1992), the 
Court propounded a three-pronged test to determine whether 
CUE was present in a prior determination:  (1) either the 
correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied; (2) the error must be undebatable and of 
the sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and (3) a 
determination that there was CUE must be based on the record 
and law that existed at the time of the prior adjudication in 
question. 

For a claim of CUE to be reasonably raised, the claimant must 
provide some degree of specificity as to what the alleged 
error is, and, unless it is the kind of error that, if true, 
would be CUE on its face, persuasive reasons must be given as 
to why the result would have been manifestly different but 
for the alleged error.  Eddy v. Brown, 9 Vet. App. 52, 57 
(1996), citing to Fugo v. Brown, 6 Vet. App. 40, 44 (1993).

A claim that the evidence was not properly weighed or 
evaluated cannot constitute clear and unmistakable error, and 
the allegation of clear and unmistakable error must 
specifically state what error occurred and how the outcome 
would have been manifestly different.  Similarly, broad-brush 
allegations of failure to follow the regulations or failure 
to give due process, or any other general, non-specific claim 
of error cannot satisfy the stringent pleading requirements 
for the assertion of CUE.  See Fugo, 6 Vet. App. at 44-45.

Where a claimant fails to reasonably raise a CUE claim as set 
forth above, there is no requirement to address the merits of 
the issue.  Fugo, 6 Vet. App. at 45.

In other words, if the error alleged is not the type of error 
that, if true, would be CUE on its face; or if the claimant 
is only asserting disagreement with how the M&ROC evaluated 
the facts before it; or if the claimant has only alleged a 
failure on the part of VA to fulfill its duty to assist; or 
if the claimant has not expressed with specificity how the 
application of cited laws and regulations would dictate a 
manifestly different result, then the claim should be denied 
or the appeal to the Board terminated because of the absence 
of legal merit or lack of entitlement under the law.  See 
Luallen v. Brown, 8 Vet. App. 92 (1995); see also Caffrey v. 
Brown, 6 Vet. App. 377, 384 (1994).

The determination regarding clear and unmistakable error must 
be made based on the record and the law that existed at the 
time the decision was made.  Damrel v. Brown, 6 Vet. App. 
242, 245 (1994); Russell, 3 Vet. App. at 314.

Evidence that was not of record at the time of the decision 
cannot be used to determine if clear and unmistakable error 
occurred.  See Porter v. Brown, 5 Vet. App. 233 (1993).

Analysis

Turning to the merits of the appeal, the Board notes that the 
veteran did not file an appeal within one year of the 
notification of the May 1944 rating decision.  Therefore, 
that decision is final.  See Veterans Regulation No. 2(a), 
Part II, Par. III; Department of Veterans Affairs Regulation 
1008 (effective January 25, 1936 to December 31, 1957).

Determinations which are final and binding will be accepted 
as correct in the absence of CUE.  38 C.F.R. § 3.105.

After a careful review of the record, the Board concludes 
that the veteran has not reasonably raised a claim of CUE 
with respect to the May 1944 rating decision.

As indicated above, the record is filled with voluminous 
assertions submitted primarily by the veteran's spouse.  Some 
of these assertions contain allegations of error.

Briefly, it has been asserted that CUE was committed because:

(1) Such a reduction was a violation of federal laws, rules, 
regulations, and case law;

(2) the evidence of record did not justify and in fact was 
against such a reduction, as it demonstrated that the veteran 
was unemployable;

(3) the Chief Attorney and veteran's father colluded to deny 
the veteran of benefits;

(4) the actions of the rating board were arbitrary, 
capricious, an abuse of discretion, and not in accordance 
with the law;

(5) the reduction constituted cruel and unusual punishment 
and therefore was unlawful and unconstitutional;

(6) there was a 'conspiracy of silence' regarding the 
equitable relief doctrine of 38 U.S.C.A. § 210;

(7) the May 1944 field examination was inadequate, the M&ROC 
failed to obtain a psychiatric examination prior to reducing 
the rating for dementia praecox, and failed to afford a 
personal hearing;

(8) the M&ROC disregarded the other evidence of record in 
making its decision; and

(9) the M&ROC disregarded and/or violated 38 U.S.C.A. §§ 1155 
and 7104, and 38 C.F.R. §§ 3.303, 3.307, 3.326, 3.344, 4.1, 
4.2, 4.6, 4.16, 4.18, 4.40, and 4.45 in making its decision.

For reasons set forth below, the above-listed CUE theories 
are invalid.  In general, they are not valid CUE claims 
because no specific contentions of how the law in existence 
at the time of the May 1944 decision was misapplied have been 
presented in any of them.

Nor has the appellant presented persuasive reasons as to how 
any of the alleged errors, if true, would have resulted in a 
manifestly different outcome but for the alleged error.  See 
Eddy, supra.

In particular, the first, fourth, and fifth theories did not 
even cite to the specific law that was allegedly misapplied.  
Similarly, the third theory cited to no alleged error of law 
or fact committed by the M&ROC in its May 1944 decision; it 
only referred to the actions of the veteran's father and the 
actions of a Chief Attorney.

While a law was cited to in the sixth theory concerning the 
equitable relief doctrine, there is no specific contention as 
to how this doctrine or law was misapplied by the M&ROC in 
its May 1944 decision, presuming that it even existed in the 
same form as the statute cited to by the veteran's spouse.

Broad-brush allegations of failure to follow the regulations 
or failure to give due process, or any other general, non- 
specific claim of error cannot satisfy the stringent pleading 
requirements for the assertion of CUE.  See Fugo, 6 Vet. App. 
at 44-45.

The second theory (as listed above) that the evidence of 
record did not justify and in fact was against such a 
reduction, as it demonstrated that the veteran was 
unemployable, is nothing more than asking the Board to 
reweigh the evidence in favor of a higher evaluation than 
what was assigned by the M&ROC in the May 1944 decision.  
Asking the Board simply to reweigh the evidence can never 
rise to the stringent definition of CUE under 38 C.F.R. § 
3.105(a).  See Fugo, supra.

The seventh theory (as listed above) that the M&ROC committed 
CUE in the May 1944 decision by failing to obtain a 
psychiatric examination and to afford a personal hearing 
prior to issuing the decision, and by its reliance on an 
inadequate field examination is not a valid CUE claim because 
it contains nothing more than assertions regarding the duty 
to assist or an alleged failure to assist the veteran.  An 
alleged failure in the duty to assist cannot serve as a basis 
for a claim of CUE.  Dixon v. Gober, 14 Vet. App. 168, 172 
(2000); Caffrey v. Brown, 6 Vet. App. 377, 383-384 (1994).

Furthermore, the allegation that the M&ROC erroneously relied 
upon the May 1944 field examination also amounts to a 
disagreement with how the M&ROC weighed the evidence, which, 
as stated above, cannot constitute a valid CUE claim.  Fugo, 
supra.

With respect to the theory that the M&ROC failed to consider 
all the evidence of record in its May 1944 decision, 
particularly the previous psychiatric examination and field 
examination, the Board notes that, in evaluating rating 
decisions prior to the passage of the Veterans' Judicial 
Review Act (VJRA), Pub. L. No. 100-687, 102 Stat. 4105 
(1988), the M&ROC was not required to include a comprehensive 
statement of the reasons or bases for a decision, as it must 
now provide.  See Department of Veterans Health Care 
Personnel Act, Pub. L. No. 102-40, § 402(b)(1), 105 Stat. 238 
(1991) (codified at 38 U.S.C. § 5104(b)); see generally 
Crippen v. Brown, 9 Vet. App. 412, 420-21 (1996); see also 
Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding 
that the M&ROC is not required to include a discussion of 
every piece of evidence in its decision).

Furthermore, there is a presumption of regularity which holds 
that government officials are presumed to have properly 
discharged their official duties, including VA officials.  
Unless rebutted by clear evidence to the contrary, the M&ROC 
is presumed to have considered all of the evidence of record 
at the time of the decisions in question.  Baldwin v. West, 
13 Vet. App. 1, 5-6 (1999); see also Crippen v. Brown, 9 Vet. 
App. 412, 421 (1996).

In this case, clear evidence has not been submitted 
demonstrating that the M&ROC failed to consider or 
disregarded the evidence of record at the time the decisions 
were made.  It has only been generally contended that medical 
evidence was disregarded without providing clear evidence 
that the M&ROC in fact failed to consider highly probative 
evidence.  Therefore, this CUE theory must fail.

Finally, as noted above, it has been contended that the M&ROC 
disregarded or violated a variety of laws and regulations in 
reducing the evaluation for schizophrenia from 70 percent to 
30 percent in its May 1944 rating decision, including 38 
U.S.C.A. §§ 1155 and 7104, and 38 C.F.R. §§ 3.303, 3.307, 
3.326, 3.344, 4.1, 4.2, 4.6, 4.16, 4.18, 4.40, and 4.45 in 
making its decision.  The appellant has also cited to Court 
precedent for the proposition that reductions are unlawful.

The Board finds this CUE theory to be invalid because the 
laws and regulations, as cited to, including the Court 
precedent cited to, were not even in existence at the time of 
the May 1944 rating decision.  No citation was made to a law 
that was in existence at the time of this decision.  
Moreover, the relevance of many of the above laws and 
regulations is questionable at best.

Regardless, because the above laws, regulations, and case 
law, as cited to, were not in existence at the time of the 
May 1944 rating decision, the Board finds that the CUE 
theories based on the violation or disregard of such cited 
laws, regulations, and case law cannot constitute a valid CUE 
claim.  See Russell, supra (a determination that there was 
CUE must be based on the record and law that existed at the 
time of the prior adjudication in question (emphasis added)).

Because the veteran has failed to reasonably raise a valid 
CUE claim with respect to the May 1944 rating decision, there 
is no need to address the issue of CUE with respect to this 
decision on the merits.  Fugo, 6 Vet. App. at 45.  

In DAV v. Gober, 234 F.3d 682, 699 (Fed. Cir. 2000), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) invalidated the rule codified at 38 C.F.R. 
§ 20.1404(b) regarding the pleading requirements for a motion 
alleging clear and unmistakable error in a Board decision.  

As revised following issuance of the DAV decision, the 
amended section 20.1404(b) left intact the legal standard 
necessary to plead error, but eliminated the more stringent 
denial-of-motion criteria and replaced it with language 
stating that insufficient pleadings would be "dismissed 
without prejudice to refiling". See 66 Fed. Reg. 35903 (July 
10, 2001).

Thereafter, in Simmons v. Principi, 17 Vet. App. 104 (2003), 
the Court extended the ruling in DAV v. Gober to RO rating 
decisions challenged on the grounds of clear and unmistakable 
error.  The Court held that to the extent its case law "can 
be read to hold that it is permissible to deny, rather than 
dismiss without prejudice [to refiling], a CUE [clear and 
unmistakable error] claim as to a prior final RO decision 
because an appellant failed to meet pleading specifications, 
such opinions have been overruled by DAV v. Gober, supra." 
Simmons, 17 Vet. App. at 114.

Thus, the Board finds that the veteran's claim of CUE in the 
May  11,1944 decision is dismissed without prejudice to 
refiling.  See Simmons, supra.


ORDER

The veteran's claim alleging clear and unmistakable error in 
a May 11, 1944 rating decision, wherein the M&ROC assigned a 
30 percent evaluation for dementia praecox, paranoid type, is 
dismissed without prejudice to refiling.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


